TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2016



                                     NO. 03-15-00492-CV


                         Heather Martin and John Brown, Appellants

                                                v.

                                   Leonora Brown, Appellee




     APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
        REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR
              DISSENTING OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on July 7, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment.    Therefore, the Court reverses the trial court’s judgment granting appellee an

unconditional life estate in the San Saba property and renders judgment that the San Saba

property belongs to appellants in fee simple. Appellee shall pay all costs relating to this appeal,

both in this Court and the court below.